Citation Nr: 0012930	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  94-06 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
residuals of hepatitis on the basis that it is due to a blood 
transfusion during hospitalization at a VA medical center 
from September to December 1968.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from January 1964 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision, which 
denied entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of hepatitis.  

In November 1991, in another case, the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter, Court) invalidated 38 C.F.R. 
§ 3.358(c)(3) (1991), part of the regulation applicable to 
cases involving claims under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinki, 1 Vet. App. 584 (1991).  The Court's decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit, Gardner v. Brown, 5 F. 3rd 1456 (Fed. Cir. 
1993) and then by the United States Supreme Court, Brown v. 
Gardner, 115 S. Ct 552(1994).  

Thereafter the Secretary of the VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the decision of the 
United States Supreme Court.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulation to the decision of the United States Supreme 
Court.  

As regards the appeal in this case, the veteran was informed 
in February 1993 of the VA wide stay of consideration of all 
decisions affected by the Gardner decision.  This stay having 
been lifted, the case was returned to the Board for appellate 
consideration.  

This case was remanded by the Board in September 1996 and 
July 1998 for further development.  It is now before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1. The veteran underwent the surgical repair of an aneurysm 
of the left carotid artery during a VA hospitalization 
form September to December 1968.  

2. It is at least as likely as not that the veteran received 
a blood transfusion in connection with his 1968 surgical 
repair of an aneurysm of the left carotid artery by the 
VA.  

3. The veteran was diagnosed as having hepatitis in May 1983.  

4. The veteran's hepatitis was a result of a blood 
transfusion administered by the VA in connection with his 
1968 surgical repair of an aneurysm of the left carotid 
artery.  

5. Hepatitis was not certain to result from or intended to 
result from a blood transfusion administered by the VA in 
connection with the veteran's 1968 surgical repair of an 
aneurysm of the left carotid artery.


CONCLUSION OF LAW

The requirements for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of hepatitis, on the basis that it is due to a 
blood transfusion during hospitalization at a VA medical 
center from September to December 1968 have been met.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp 1999); 
38 C.F.R. § 3.358(c)(3) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, to the extent possible, 
and that no further assistance to the veteran is required to 
comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).  

I. Factual Basis

The veteran was hospitalized by the VA from September to 
December 1968 with complaints that included total blindness 
in the left eye and greatly diminished vision in the right 
eye.  In October 1968 a left carotid arteriogram showed an 
aneurysm of the veteran's left internal carotid artery.  He 
thereafter underwent surgery for correction of this aneurysm.  
The operation report makes no reference to any blood 
transfusion and indicates that the procedure was performed 
without complication.  The available clinical records for 
this period of hospitalization do not otherwise indicate that 
the veteran received a blood transfusion during this period 
of hospitalization.  (Most of the clinical records 
documenting this hospitalization have been lost.  Several 
attempts were made, including pursuant to the Board's most 
recent remand, to obtain additional clinical records of this 
hospitalization.  No additional clinical records pertaining 
to this hospitalization have been received.)

Private clinical records reveal that laboratory data of April 
1983 revealed elevated liver enzymes with a SGPT of 219 and 
SGOT of 83.  

In June 1984 the veteran was seen by the VA with persistent 
transamylase elevation for more than one year.  He underwent 
a percutaneous liver biopsy, which revealed chronic active 
hepatitis with moderate fibrosis and mild activity.  

In a December 1984 statement David E. Kelley, M.D., indicated 
that he had reviewed the findings of the June 1984 liver 
biopsy and noted that there was serologic evidence of a 
previous hepatitis infection.  The doctor opined that it was 
quite possible that the veteran acquired hepatitis while 
serving in Vietnam and another possibility was that the 
veteran acquired the infection as a result of transfusions 
related to surgery for a left carotid aneurysm surgery.  The 
doctor repeated these opinions in a subsequent statement of 
March 1985.  

VA clinical records and examination reports reflect treatment 
and evaluations for hepatitis, hepatic encephalopathy, and 
cirrhosis from 1985 to the present.  During a VA 
hospitalization in May 1990, it was reported that the veteran 
received a blood transfusion at the time of a subarachnoid 
hemorrhage and carotid angiogram in 1968.  He was said to 
have ended up contracting what was described as most likely 
non-A and non-B hepatitis from this blood transfusion.  After 
a VA medical examination in October 1990, a VA physician 
opined that the veteran had non A and non B hepatitis which 
was "probably related to blood transfusions".  

In a June 1991 statement V. K. Parasher, M.D., reported 
treating the veteran over the previous year for post necrotic 
cirrhosis related to hepatitis B.  The doctor said that this 
apparently occurred after a 1968 blood transfusion.  

At a June 1991 RO hearing the veteran said that he received 
blood transfusions during his 1968 VA performed surgery for 
an aneurysm.  He said that a VA physician told him that his 
hepatitis was the result of the 1968 blood transfusion.  

During a VA hospitalization in September and October 1991 the 
veteran underwent an orthoptic liver transplant.  During a 
further VA hospitalization in December 1991 it was noted that 
the veteran's liver function tests were abnormal.  A liver 
biopsy showed chronic active hepatitis, thought to be non-A 
and non B.  

In a January 1998 statement a VA gastroenterologist initially 
noted that the records of the veteran's VA hospitalization 
from September to December 1968 are largely unavailable.  The 
doctor did note that the veteran entered the hospital on that 
occasion with a very good hematocrit of 48 and that therefore 
a considerable blood loss would have to occur to require a 
blood transfusion.  The doctor also doubted that a ligation 
of the carotid artery would ordinarily require a blood 
transfusion but he stressed that he was not an expert in this 
field and recommended a consultation with a neurosurgeon.  He 
also stated that he could not know any special circumstances 
during the surgery that may have required a blood 
transfusion.  The doctor further reported that hepatitis C 
was not a known disease in 1968 and there was no test to 
indicate the presence of this type of hepatitis in the blood 
donor supplies.  He also stated that the review of the 
veteran's records did not indicate any blood transfusions 
prior to September 1968 and the veteran was not known to 
abuse intravenous drugs.  Therefore, if the veteran did 
receive a blood transfusion during the period of 
hospitalization from September to December 1968, it would 
very likely have been the cause of the veteran's hepatitis.  

In an October 1999 statement, a VA vascular surgeon noted 
that, without the veteran's medical records, it was 
impossible to determine if he had a blood transfusion at the 
time of his left internal carotid artery aneurysm surgery.  
The doctor further said that internal carotid artery 
aneurysms were uncommon, but could usually be repaired safely 
without requiring blood transfusion.  The doctor further 
stated, however, that in 1968 surgical techniques were not as 
advanced as they are now and it was possible that the veteran 
could have required a blood transfusion at that time.  

In a March 2000 statement, a VA neurosurgeon said that he 
agrees with the October 1999 statement by the VA vascular 
surgeon.  He added that it was quite likely that the surgery 
would have resulted in the veteran requiring a blood 
transfusion, since microneurosurgical techniques had not then 
been developed to today's extent.  

In a March 2000 statement, another VA physician indicated 
that a review of the available clinical record of the 1968 VA 
hospitalization, including the operative report, indicated 
that the veteran tolerated the procedure well and was 
returned to his ward in good condition.  It was said that 
this implied that no complications occurred during the 
surgery that would have required any blood transfusion.  


II. Legal Analysis  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  

38 C.F.R.§ 3.358(c)(3) (1998) provides as follows:
Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  


The veteran has asserted that he developed hepatitis C and 
resulting additional liver pathology as a result of a blood 
transfusion performed during a VA hospitalization from 
September to December 1968, in the course of which the 
veteran underwent the surgical repair of a left carotid 
artery aneurysm.  Unfortunately, most of the clinical records 
reflecting the 1968 VA hospitalization have been lost, and 
repeated attempts to obtain these missing records have been 
unsuccessful.  

The available records of this hospitalization, which include 
hospital summaries and the operative report of the veteran's 
carotid artery repair, make no reference to any blood 
transfusion.  However, the medical evidence of record also 
indicates that, if a blood transfusion was performed by the 
VA during the 1968 hospitalization, such a transfusion is the 
likely cause of the development of the veteran's hepatitis C, 
and resultant additional liver disorders.  

In the Board remand of July 1998, the RO was instructed, that 
in the event that the veteran's hospital clinical records for 
the period September to December 1968 could not be found, and 
the record did not rule in or rule out a blood transfusion 
during that period, to submit the claims folder to a VA 
neurosurgeon and a VA vascular surgeon.  These physicians 
were to express an opinion as to whether it was at least as 
likely as not that a veteran who underwent surgery for a left 
internal carotid artery aneurysm in 1968 would have received 
one or more blood transfusions in connection with the 
surgery.  As noted above, the vascular surgeon concluded that 
it was possible that such a blood transfusion would have been 
required in 1968, while the neurosurgeon concluded that it 
was quite likely that a blood transfusion would have been 
required for such surgery in 1968.  

On the basis of these two medical opinions, the Board 
concludes that it is at least as likely as not that the 
veteran did receive a blood transfusion in connection with 
his 1968 VA performed surgery on the left internal carotid 
artery.  The evidence of record otherwise indicates that such 
a transfusion, if it occurred, was the likely cause of the 
veteran's hepatitis C and other consequent liver disorders.  
Since that is the case, and since the development of 
hepatitis C was not intended to occur or certain to occur in 
connection with the 1968 surgery, compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of 
hepatitis, on the basis that it is due to a blood transfusion 
during hospitalization at a VA medical center from September 
to December 1968, are warranted.  


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of hepatitis on the basis that it is due 
to a blood transfusion during hospitalization at a 

VA medical center from September to December 1968 are 
granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

